The Honorable Sandra D. Kauffman Representative, District 46 State Capitol Building, Room 105H Jefferson City, Missouri 65101
Dear Representative Kauffman:
This opinion is in response to your question asking:
              Do 99.132 and 99.134, RSMo (1990 H.B. 1510) apply to the City of Kansas City, Missouri?
Sections 99.132 and 99.134, RSMo Supp. 1991, were enacted by Senate Substitute for House Committee Substitute for House Bill No. 1510, 85th General Assembly, Second Regular Session (1990). Section 99.132 provides in part:
 99.132.  Violations of city property maintenance code, liability — construction of new units (Kansas City). — 1. The provisions of this section shall apply to housing authorities of any city with a population of more than four hundred fifty thousand inhabitants which is located in more than one county. [Emphasis added.]
*         *         *
Section 99.134 provides in part:
 99.134.  Commissioners of housing authority — membership — terms (Kansas City). — Beginning April 1, 1991, the provisions of this section shall apply to housing authorities of any city with a population of more than four hundred fifty thousand inhabitants which is located in more than one county. . . . [Emphasis added.]
Section 1.100, RSMo 1986, explains how population is to be determined.
 1.100.  Population, how determined — effective date of census — loss or gain in population for certain purposes, effect of. — 1. The population of any political subdivision of the state for the purpose of representation or other matters including the ascertainment of the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants is determined on the basis of the last previous decennial census of the United States. For the purposes of this section the effective date of the 1960 decennial census of the United States is July 1, 1961, and the effective date of each succeeding decennial census of the United States is July first of each tenth year after 1961; except that for the purposes of ascertaining the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants the effective date of the 1960 decennial census of the United States is January 1, 1961, and the effective date of each succeeding decennial census is January first of each tenth year after 1961.
              2.  Any law which is limited in its operation to counties, cities or other political subdivisions having a specified population or a specified assessed valuation shall be deemed to include all
counties, cities or political subdivisions  which thereafter acquire such population
or assessed valuation as well as those in that category at the time the law passed.
Once a city not located in a county has come under the operation of such a law a subsequent loss of population shall not remove that city from the operation of that law. No person whose compensation is set by a statutory formula, which is based in part on a population factor, shall have his compensation reduced due solely to an increase in the population factor. [Emphasis added.]
Based on Census figures reported in the Official Manual of the State of Missouri 1991-1992, the 1990 population of the City of Kansas City is 435,146 inhabitants. The 1980 reported population was 448,028.1 At the time Sections 99.132 and99.134 were passed, the City of Kansas City had a population of less than 450,000 and the City of Kansas City has not thereafter acquired a population of 450,000.
The captions to Sections 99.132 and 99.134 refer to Kansas City. However, the caption is not part of the statute.
         The caption, however, is not a part of the statute and cannot vary its express terms. Acts passed by the legislature and signed by the governor do not have bold-faced captions. These are added by the reviser of statutes in order to provide a useful tool for readers. State v. Madsen, 772 S.W.2d 656, 661-662 (Mo. banc 1989), cert. denied 110 S. Ct. 845 (1990).
Because Sections 99.132 and 99.134 expressly state they apply to housing authorities in a city having a population of more than 450,000 inhabitants and the City of Kansas City did not have that population at the time the statutes were passed and has not thereafter acquired such population, we conclude these provisions do not now apply to the City of Kansas City.
CONCLUSION
It is the opinion of this office that Sections 99.132 and99.134, RSMo Supp. 1991, do not now apply to the City of Kansas City.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General
1 1970 figures show a population of 507,330, while the 1960 population was 475,539. Official Manual of the State of Missouri 1977-1978.